MORRISON, Judge
The offense is driving while intoxicated; the punishment, a fine of $50.00.
The complaint appearing in the transcript is not sworn to before any official or person in authority and is therefore insufficient to constitute the basis for a valid information. Purcell v. State, 167 Tex. Cr. Rep. 565, 317 S.W. 2d 208.
The punishment assessed is less than the minimum, and the *43judgment cannot stand. Malone v. State, 168 Tex. Cr. Rep. 409, 328 S.W. 2d 310.
For the reasons set forth, the judgment is reversed and the prosecution ordered dismissed.